Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00351-CV

                           Joshua M. HINSON and Louise Hinson,
                                        Appellants

                                               v.

                         Don LEESEBURG and Carla M. Leeseburg,
                                     Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16610
                       Honorable Solomon Casseb III, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against Appellants.

       SIGNED October 8, 2014.


                                                _________________________________
                                                Patricia O. Alvarez, Justice